 



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, entered into as of this 4th day of October, 2005, by
and between:
DAVID B. MOGLE
(the “Officer”),
and
FIRST NATIONAL BANK OF PENNSYLVANIA
(the “Company”),
WITNESSETH THAT:
WHEREAS, Officer is presently employed by Company and Company desires to assure
itself of the continued benefit of the Officer’s services and experience, and
the parties desire that said employment relationship continue upon the terms and
conditions herein set forth; and
WHEREAS, Officer and Company intend all policies and procedures of the Company
and its parent company, F.N.B. Corporation, as modified from time to time, to
remain in full force and effect.
NOW, THEREFORE, in consideration of the promises and covenants herein contained,
and intending to be legally bound, the parties hereto agree as follows:
SECTION 1 Recitals.
The foregoing recitals are incorporated by reference as if fully set forth
herein.
SECTION 2 Term of Agreement.

(a)   Initial Term. The term of employment of the Officer under this Agreement
shall be, initially, a two (2) year term commencing on the date of execution
(the “Commencement Date”) and ending on the second anniversary of the
Commencement Date (the “Termination Date”). Said term shall be subject to
automatic extension by operation of the provisions of Section 2(b) hereof.   (b)
  Renewal Extension Term. On the first anniversary of the Commencement Date and
on each succeeding anniversary date thereafter (“Renewal Commencement Date”),
the term of employment of the Officer under this Agreement shall be
automatically

Page 1



--------------------------------------------------------------------------------



 



extended for one (1) additional year, thereby extending the contract to the
second anniversary of the Renewal Commencement Date, unless either party shall
have elected to fix the expiration date of the Officer’s term of employment.

(c)   Termination of Automatic Renewal.

  (1)   Each of the parties shall have the right to terminate the automatic
renewal by written notice 60 days prior to the Renewal Commencement Date and
thereby fix the expiration of the term of the Agreement under this Section;    
(2)   If either party provides a notice of termination of automatic renewal to
the other, the term of the Agreement of the Officer under this Section shall
continue until the later of:

  (c)   the Termination Date of the Initial Term as described in Section 2(a)
herein; or     (d)   the anniversary as determined by the Renewal Commencement
Date as described in Section 2(b) herein.

  (3)   Said term shall not continue after December 31, 2012 whether or not such
notice shall have been given in the year 2012 as aforesaid.

(d)   Examples of Operation of this Section. The following are offered merely by
way of illustration, and strictly for purposes of providing examples of the
operation of Section 2(a) (Initial Term) and (b) (Renewal Extension Term) of
this Agreement:

Example of Initial Term: In the event the Commencement Date is September 15,
2005, the Initial Term is September 15, 2005, to September 14, 2007;
Example of Renewal Extension Term: The Renewal Extension Term of this Agreement
will automatically renew for an additional one (1) year term on September 15,
2006, and on each September 15th thereafter for an additional one (1) year term;
therefore, on September 15, 2006, the Renewal Extension Term runs from
September 15, 2006 to September 14, 2008; and
Example of Non-Renewal: In the event written notice of non-renewal is provided
to the employee prior to July 15, 2005 (or any July 15th thereafter), the term
of this Agreement will end on September 14, 2007 (or any September 14th
thereafter).
SECTION 3 Compensation.

Page 2



--------------------------------------------------------------------------------



 



In consideration for services rendered to the Company under this Agreement, the
Company shall pay and provide to the Officer the following compensation and
benefits:

  (a)   Salary. The Company shall pay Officer a minimum base salary of $161,472
to be paid in accordance with the Company’s normal payroll practice to be
adjusted from time to time to reflect such merit increases as the Company may
determine are appropriate.     (b)   Participation in Performance and Incentive
Compensation and Bonus Plans. At the discretion of the Compensation Committee of
F.N.B. Corporation, the Officer shall be entitled to participate in incentive
compensation and such other bonus plans comparable to those given to
similarly-positioned officers of the Company or its present or future
subsidiaries or affiliates only during the term of Officer’s employment with the
Company.     (c)   Fringe Benefits. The Officer shall be entitled to vacations,
retirement benefits and other fringe benefits, including but not limited to
group life, disability and health insurance coverages comparable with those
furnished to similarly positioned officers of the Company and consistent with
the prevailing compensation policies and practices of the Company (now and in
the future) as they may change from time to time, with respect to
similarly-positioned officers of the Company or its present or future
subsidiaries or affiliates.

SECTION 4 Resignation.
If the Officer voluntarily resigns as an officer or employee of the Company or
its significant present or future subsidiaries or affiliates, the Officer shall
no longer be considered an employee for any purpose and the Officer shall not be
entitled to any separation pay, compensation, or benefits after the effective
date of the Officer’s resignation. Notwithstanding the foregoing, nothing
contained herein shall affect the Officer’s vested rights, if any.
SECTION 5 Death.
If the Officer dies during Officer’s employment with Company, the Officer’s
heirs and estate are not entitled to any Separation Pay under the terms of this
Agreement.
SECTION 6 Disability.

  (a)   The term of employment of the Officer under this Agreement may be
terminated at the election of the Company upon a determination by the Board of
Directors of the Company, in its sole discretion, that the Officer will be

Page 3



--------------------------------------------------------------------------------



 



unable by reason of physical or mental incapacity to perform the
reasonably-expected duties assigned to him pursuant to this Agreement for a
period longer than six consecutive months or more than nine months in any
consecutive twelve-month period;

  (b)   The Board of Directors shall give due consideration to such factors as
it deems appropriate to the best interests of the Company, including, but not
limited to, the opinion of the Officer’s personal physician or physicians and
the opinion of any physician or physicians selected by the Board of Directors
for these purposes;     (c)   The Officer shall submit to examination by any
physician(s) so selected by the Board of Directors, and shall otherwise
cooperate with the Board of Directors in making its determination contemplated
hereunder (such cooperation to include, without limitation, consenting to the
release of information by any such physician(s) to the Company);     (d)   In
the event of such termination, the Company shall thereupon be relieved of its
obligations to pay compensation and benefits under Section 3 hereof (except for
accrued and unpaid items) but shall be obligated to pay or provide to the
Officer all rights and benefits available under the Company’s officer disability
policy.

SECTION 7 Termination for Proper Cause.

  (a)   The occurrence of any of the following events or circumstances shall
constitute “Proper Cause” for termination, at the election of the Board of
Directors of the Company, of the employment of the Officer under this Agreement:

  (1)   the perpetration of defalcations by the Officer involving the Company or
any of its present or future subsidiaries or affiliates, or willful, reckless or
grossly negligent conduct of the Officer entailing a substantial violation of
any material provision of the laws, rules, regulations or orders of any
governmental agency applicable to the Company or its subsidiaries and
affiliates;     (2)   the repeated and deliberate failure by the Officer, after
advance written notice, to comply with reasonable policies or directives of the
Board of Directors, President, any executive officer or the Officer’s immediate
supervisor; or

Page 4



--------------------------------------------------------------------------------



 



  (3)   the Officer shall breach this Agreement in any other material respect.

  (b)   If Company terminates the Officer for Proper Cause, the Officer shall
not be an employee nor shall the Officer be entitled to any separation pay,
compensation, or benefits after the effective date of the Officer’s termination.
Notwithstanding the foregoing, nothing contained herein shall affect the
Officer’s vested rights, if any.

SECTION 8 Termination Without Cause.

  (a)   Separation Pay. Company may terminate this Agreement at any time whether
or not such termination constitutes “Proper Cause” as defined in Section 7
hereof. In the event Company terminates this Agreement without Proper Cause as
defined in Section 7 hereof:

  (1)   The Officer shall not be considered an employee after the effective date
of the termination.     (2)   Company shall pay to Officer an amount equal to
two (2) times Officer’s annual salary at the time of termination (“Separation
Pay”).     (3)   Company shall pay the Officer the Separation Pay over a period
of twenty-four (24) months in equal installments less all withholdings required
by law and authorized deductions, at intervals consistent with Company payroll
practices.     (4)   Officer will not be entitled to receive any benefits or
bonuses described in Section 3(b) and (c) hereof.     (5)   Officer will be
entitled to receive such Separation Pay only if the Officer executes and does
not revoke a Release of all claims and liabilities in form prescribed by
Company.     (6)   Following termination without cause, Officer is entitled to
elect insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (COBRA) for a period of up to eighteen (18) months following officers
termination, and Company shall be obligated to pay on behalf of Officer the
monthly premium cost for Officer’s health/medical coverage under COBRA, less the
same contribution as required by employee’s group life and health insurance
coverages pursuant to the prevailing policies and practices of the Company (now

Page 5



--------------------------------------------------------------------------------



 



and in the future) with respect to similarly positioned officers of the Company
or its present or future subsidiaries or affiliates.

  (7)   Nothing herein shall restrict the Officer’s vested rights, if any,
pursuant to Company’s 401(k) Plan, Retirement Income Plan, Basic Retirement
Plan, 2001 Incentive Plan, or any similar plans. Notwithstanding the Officer
receiving any payments under the terms of this Section, on the date of the
Officer’s termination, all vesting, for purposes of the Company’s 401(k) Plan,
Retirement Income Plan, Basic Retirement Plan, 2001 Incentive Plan, or other
such plans, shall cease.

  (b)   Suspension of Separation Pay. Without limitation of the Company’s rights
and remedies under this Agreement or as otherwise provided by law or in equity,
it is understood and agreed between the parties that the right of the Officer to
receive and retain any payments otherwise due under this Agreement shall be
suspended and canceled if and for so long as Officer shall be in violation of
this Agreement. If and when the Officer shall have cured such violation within
twenty (20) days of receipt of written notice from Company and shall have
tendered to the Company any and all economic benefits directly or indirectly
received or receivable by the Officer arising therefrom, the Officer’s right to
receive payments under this Agreement shall be automatically reinstated but only
for the remainder of the period during which such payments are due him or her.  
  (c)   Termination of Separation Pay. Notwithstanding the foregoing or any
other provision of this Agreement, the Officer shall not be entitled to any
further separation payments and the separation pay period shall end upon the
occurrence of any of the following:

  (1)   Officer files a claim, suit or submits any matter to arbitration in
violation of the Release executed in connection with Section 8(a)(5) hereof.    
(2)   Officer violates any term or condition of this Agreement, including, but
not limited to, the Non-Competition, Non-Solicitation and Confidentiality
provisions of this Agreement.     (3)   Officer’s misappropriates any trade
secrets.

Page 6



--------------------------------------------------------------------------------



 



  (4)   Company learns that the Officer committed a material breach of the
Agreement during the terms of this Agreement.

  (d)   Reduction of Separation Pay. Officer’s separation pay and COBRA
reimbursement shall be reduced by an amount equal to the amount Officer is
receiving from any other employment, including self-employment after the initial
twelve (12) months of Separation Pay, which will not be adjusted.

SECTION 9 Change of Control.
A Change of Control (“Change of Control”) shall be defined as any merger or
consolidation of F.N.B. Corporation with another corporation, and as a result of
such merger or consolidation, the shareholders of F.N.B. Corporation as of the
day preceding such transaction will own less than fifty-one percent (51%) of the
outstanding voting securities of the surviving corporation, or in the event that
there is (in a single transaction or series of related transactions) a sale or
exchange of eighty percent (80%) or more of the Common Stock of F.N.B.
Corporation for securities of another entity in which shareholders of F.N.B.
Corporation will own less than fifty-one percent (51%) of such entity’s
outstanding voting securities, or in the event of the sale by F.N.B. Corporation
of a substantial portion of its assets (including the capital stock F.N.B.
Corporation owns in its subsidiaries) to an unrelated third party.
SECTION 10 Termination after Change of Control.
If Company terminates Employee without Proper Cause within twelve months of an
event constituting a Change of Control, and if the Officer shall duly have
complied with and observed the covenants of this Agreement, the Officer will be
discharged from the covenants of Section 11 at any time during the Restricted
Period by filing with the Company a duly executed statement satisfactory to
Company, releasing the Company and, if applicable, its insurance carriers, from
any and all obligations under the terms of this Agreement. Notwithstanding said
Release, Officer shall remain subject to all other covenants and restrictions of
this Agreement, including, but not limited to Sections 12 and 13.
SECTION 11 Non-Competition.

  (a)   For purposes of this Agreement, reference to the term “Competitive
Enterprise” shall mean any bank holding company, finance company or insured
depository institution (including an institution in the organization stage or in
the process of applying for or receiving appropriate regulatory approval),
including, without limitation, any federal or state chartered bank, savings
bank, savings and loan association, credit union or other financial services
provider or non-banking affiliate thereof offering similar services or products
as those offered by the Company to its customers.

Page 7



--------------------------------------------------------------------------------



 



  (b)   During the term of this Agreement and during the two (2) year period
immediately following termination of Officer’s employment (which may include,
without limitation, Officer’s resignation or any event specified in Sections 7
and 8 hereof) (hereinafter referred to as “Restricted Period”), the Officer
shall not:

  (1)   accept a position as director, employee, consultant, advisor or agent of
any Competitive Enterprise which is located in any county in the Company’s
region to which Officer is assigned at the time of Officer’s termination of
employment and any contiguous county and any county in the Company’s region to
which Officer was assigned 24 months prior to Officer’s termination of
employment.     (2)   acquire an ownership interest (individually or in concert
with others) in a Competitive Enterprise whereby said ownership interest enables
Officer to, directly or indirectly, in any manner, control, direct, influence,
affect or impact the operations, services or business activities of the
Competitive Enterprise in any county, or county contiguous thereto, in which
Company or its subsidiaries operate an office at the time of Officer’s
termination of employment;

SECTION 12 Non-Solicitation.
During the Restricted Period the Officer shall not:

  (a)   in any way, directly or indirectly, for the purpose of selling any
product or service that competes with a product or service offered by the
Company or its present or future subsidiaries or affiliates, solicit, divert, or
entice:

  (1)   any customer or existing business of Company, with whom the Officer
solicited, became aware of, or transacted business during Officer’s employment
with Company;     (2)   any potential customer or business identified by
Company, with whom the Officer solicited, became aware of, or transacted
business during Officer’s employment with Company;

  (b)   employ or assist in employing any present employee of the Company or any
of its affiliates (whether or not such employment is full time or is pursuant to
a written contract), for the purpose of having such employee perform services
for any Competitive Enterprise or other

Page 8



--------------------------------------------------------------------------------



 



organization in competition with the business of the Company or any of its
present or future subsidiaries or affiliates;

  (c)   in any way, directly or indirectly, make any oral or written statement,
comments, or other communications designed or intended to impugn, disparage or
otherwise malign the reputation, ethics, competency, morality or qualifications
of the Company or any of its directors or employees or customers.

SECTION 13 Confidentiality.

  (a)   For purposes of this Agreement, “Proprietary Information” shall mean any
information relating to the business of the Company or any of its present or
future subsidiaries or affiliates that has not previously been publicly released
by authorized representatives of the Company or any authorized representatives
of any of its present or future subsidiaries or affiliates, and shall include
(but shall not be limited to) Company information encompassed in all marketing
and business plans, financial information, costs, pricing information, customer
and client lists and relationships between Company and dealers, distributors,
sales representatives, wholesalers, customers, clients, suppliers, and others
who have business dealings with Company, and all methods, concepts, or ideas in
or reasonably related to the business of the Company or any of its present or
future subsidiaries or affiliates and not in the public domain.     (b)   The
Officer agrees to regard and preserve as confidential all Proprietary
Information that has been or may be developed or obtained by the Officer in the
course of Officer’s employment with the Company and its subsidiaries and
affiliates, whether Officer has such information in Officer’s memory, writing,
electronic media or other physical form, including information maintained by
Officer on any computer, electronic device, or other personal property owned by
Officer. The Officer shall not, without written authorization from the Company,
use for Officer’s benefit or purposes, nor disclose to others at any time,
either during the term of Officer’s employment or thereafter, except as required
by the conditions of Officer’s employment hereunder, any Proprietary Information
connected with the business or development of the Company or its subsidiaries or
affiliates. This prohibition shall not apply after the Proprietary Information
has been voluntarily disclosed to the public,

Page 9



--------------------------------------------------------------------------------



 



independently developed and disclosed by others, or otherwise enters the public
domain through lawful means.
SECTION 14 Removal of Documents or Objects.
The Officer agrees not to remove from the premises of the Company or any of its
present or future subsidiaries or affiliates, except as an employee of the
Company in pursuit of the business of the Company or any of its present or
future subsidiaries or affiliates, or except as specifically permitted in
writing by the Company, any document or object containing or reflecting any
Proprietary Information. The Officer recognizes that all such documents,
tangible and intangible property and objects, whether developed by him or her by
someone else, are the exclusive property of the Company.
SECTION 15 Remedies.
In addition to any other rights and remedies Company may have if Officer
violates this Agreement, the Company and Officer agree as follows:

  (a)   It is understood and agreed by and between the parties hereto that the
services to be rendered by the Officer hereunder are of a special, unique,
extraordinary and intellectual character, which gives them a peculiar value, the
loss of which may not be reasonably or adequately compensated in damages, and
additionally that a breach by the Officer of the covenants set out in
Sections 11, 12, 13 and 14 of this Agreement will cause the Company great and
irreparable injury and damage. The Officer hereby expressly agrees that the
Company shall be entitled to the remedies of injunction, specific performance
and other equitable relief to prevent a breach of Sections 11, 12, 13 and 14 of
this Agreement by the Officer. This provision shall not, however, be construed
as a waiver of any of the remedies which the Company may have for damages or
otherwise.     (b)   In the event Officer shall be in violation of any of the
aforementioned restrictive covenants, the time limitation thereof with respect
to them shall be extended for a period of time equal to the period of time
during which breach or breaches should occur; and in the event the Company
should be required to seek relief from such breach in any court, board of
arbitration or other tribunal, the covenants shall be extended for a period of
time equal to the pendency of such proceedings, including appeals.

SECTION 16 Subsidiaries and Affiliates.
It is understood and agreed by the parties hereto that, at the election and
direction of the Company’s Board of Directors and without modification of the
terms and provisions hereof, the Officer may be required to serve as an officer
of any one or more present or future subsidiaries or affiliates of the Company
and, when and as so determined by the Board and any such subsidiary or
affiliate, the rights, duties and obligations of the Officer and

Page 10



--------------------------------------------------------------------------------



 



Company expressed and implied in this Agreement shall inure to the benefit of
and bind any such subsidiary or affiliate with the same force and effect as
would be obtained if the subsidiary or affiliate were a party hereto jointly and
severally with the Company.
SECTION 17 Successors, Assigns, Etc.

  (a)   This Agreement shall be binding upon, and shall inure to the benefit of,
the Officer and the Company and their respective permitted successors, assigns,
heirs, legal representatives and beneficiaries.     (b)   Except as required by
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect; provided, however,
that nothing in this Section shall preclude the assumption of such rights by
executors, administrators or other legal representatives of the Officer or
Officer’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.     (c)   Nothing in this Agreement shall preclude the
Company from consolidating or merging into or with or transferring all or
substantially all of its assets to another corporation which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger or transfer of assets and assumption the term
“Company” as used herein shall mean such other corporation and this Agreement
shall continue in full force and effect.

SECTION 18 Notices.

  (a)   All notices and other communications which are required or may be given
under this Agreement shall be in writing and shall be deemed to have been given
on the date delivered personally or if sent by registered or certified mail,
return receipt requested, postage prepaid, on the date deposited in the mail.  
  (b)   All notices shall be provided to the following address or to such other
place as either party shall have specified by notice in writing to the other:

  (1)   To the Company, at the address designated as its headquarters,
Attention: CEO. With a copy to F.N.B. Corporation, One F.N.B.

Page 11



--------------------------------------------------------------------------------



 



Boulevard, 1st Floor, Hermitage, Pennsylvania 16148, Attention: Corporate
Counsel.

  (2)   To the Officer, at his/her address provided to Company from time to time
for salary and other similar purposes.

SECTION 19 Governmental Regulation.
Nothing contained in this Agreement shall be interpreted, construed or applied
to require the commission of any act contrary to law and whenever there is any
conflict between any provision of this Agreement and any statute, law ordinance,
order or regulation, the latter shall prevail; but in such event any such
provision of this Agreement shall be curtailed and limited only to the extent
necessary to bring it within applicable legal requirements.
SECTION 20 Arbitration.
Any dispute or controversy as to the validity, interpretation, construction,
application or enforcement of, or otherwise arising under or in connection with
this Agreement, shall be submitted at the request of either party hereto for
resolution and settlement through arbitration in Pennsylvania in accordance with
the rules then prevailing of the American Arbitration Association. Any award
rendered therein shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment may
be entered thereon in any court having jurisdiction. The foregoing provisions of
this paragraph shall not be deemed to limit the rights and remedies reserved to
the Company under and pursuant to Section 13 hereof which rights and remedies
may be pursued through arbitration.
SECTION 21 Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.
SECTION 22 Divisibility.
Should a court or arbitrator declare any provision hereof to be invalid, such
declaration shall not affect the validity of the Agreement as a whole or any
part thereof, other than the specific portion declared to be invalid.
SECTION 23 Headings.
The headings to the Sections and paragraphs hereof are placed herein for
convenience of reference only and in case of any conflict the text of this
Agreement, rather than the headings, shall control.
SECTION 24 Entire Agreement; Amendment.

Page 12



--------------------------------------------------------------------------------



 



This Agreement sets forth the entire understanding of the parties in respect of
the subject matter contained herein and supersedes all prior agreements,
arrangements and understandings relating to the subject matter and may only be
amended by a written agreement signed by both parties hereto or their
duly-authorized representatives.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

                 
WITNESS:
               
 
                /s/James G. Orie       /s/David B. Mogle                        
  David B. Mogle    
 
                ATTEST:       First National Bank of Pennsylvania    
 
               
/s/David B. Mogle
 
Secretary
      By:
Name:   /s/Stephen J. Gurgovits
 
Stephen J. Gurgovits    
 
      Title:   Chairman    

Page 13